UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1340


HARALD SCHMIDT,

                  Plaintiff - Appellant,

          v.

STEVEN HUNSBERGER; JOHN BURK,

                  Defendants – Appellees,

          and

MICHAEL BURKE,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:14-cv-01372-LO-MSN; 1:14-cv-01373-LO-MSN)


Submitted:   August 31, 2015               Decided:   September 11, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harald Schmidt, Appellant Pro Se.          Jeffrey Notz, COUNTY
ATTORNEY’S OFFICE, Prince William, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Harald   Schmidt           appeals     the     district      court’s        orders

consolidating his cases against Officers Steven Hunsberger and

John Burk and dismissing his 42 U.S.C. § 1983 (2012) complaints

against the officers.            We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

orders.    See    A/S      J.    Ludwig    Mowinckles       Rederi    v.    Tidewater

Constr. Corp., 559 F.2d 928, 933 (4th Cir. 1977) (identifying

district   court’s      broad      discretion       in    consolidation      issues);

United States v. Buckner, 473 F.3d 551, 554-55 (4th Cir. 2007)

(discussing   apparent          authority      to    consent     to      search).   We

dispense   with     oral        argument    because       the    facts     and   legal

contentions   are    adequately       presented      in    the   materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2